DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a 371 of PCT/US2018/054906 filed October 9, 2018, which claims benefit of 62/578,058 filed October 27, 2017.
In view of the preliminary amendment filed March 27, 2020, claims 8, 9 have been cancelled. Claims 1-7 are pending.

Claim Objections
3.	Claims 1-7 are objected to because of the following informalities:  
4.	Claims 1-7 are objected for not applying proper spacing between item headings, where the item headings and the labelling of the variable are intertwined together, marking it difficult to one of ordinary skill in art to understand the scope of the claims.  
5.	The extensive and repeated uses of labelling for the claimed variables, such as single gas-phase polymerization reactor operating at a first reactor bed temperature (RBT1), a first average polymer residence time (avgPRT1), a first ethylene partial pressure (C2P1), receiving an ethylene (C2) feed, a comonomer (Cx) feed, a comonomer/ethylene gas molar ratio (“Cx/C2”), and  a first O2/C2 gas volume ratio “[O2/C2]1” should be avoided. The use of labels or symbols in a claim should be avoided unless they are necessary or used in an equation. Currently, the claims as written do not involve any equation. Appropriate correction is required.

1. 	A method of transitioning a polymerization reaction making an ethylene/alpha-olefin copolymer with a same chromium-based catalyst system in a single gas-phase polymerization reactor operating at a first reactor bed temperature (RBT1), a first average polymer residence time (avgPRT1), and a first ethylene partial pressure (C2P1) and receiving an ethylene (C2) feed, a comonomer (Cx) feed, a hydrogen (H2) feed, and, optionally, an oxygen (O2) feed, wherein the feeds are characterized by a first H2/C2 gas molar ratio (H2/C2-1), a comonomer/ethylene gas molar ratio (“Cx/C2”), and a first O2/C2 gas volume ratio “[O2/C2]1”, vol/vol expressed in parts per million by volume (ppmv); the method comprising: 
(a) making, in the reactor under first polymerization conditions comprising H2/C2-1, Cx/C2, [O/C2]1, RBT1, and C2P1, a first ethylene/alpha-olefin copolymer having a first melt storage modulus G' (G"=3,000 Pa) value (MSM1) measured according to the Melt Storage Modulus Test Method, a first Composition Distribution Breadth Index value (CDBI1), a first density (ρ1), and a first flow index (“(I21 )1”): followed by (b1), (b2), or (b3): 
(b1) raising or lowering the reactor bed temperature in the gas-phase polymerization reactor from RBT1 to a second reactor bed temperature (RBT2), which is from 1 to 10 degrees Celsius (° C.) higher or lower than RBT1; or 
(b2) decreasing or increasing, respectively, the H2/C2 gas molar ratio of the hydrogen and ethylene feeds from H2/C2-1 to a second H2/C2 gas molar ratio (H2/C2-2), which is from 0.01 to 0.20 lower or higher than H2/C2-1, in such a way that the comonomer/ethylene gas molar ratio value Cx/C2 is unchanged; or 
(b3) decreasing or increasing the flow index of the ethylene/alpha-olefin copolymer from (I21 )1 to a second flow index (“(I21 )2”), which is from 0.1 to 5 grams per 10 minutes (g/10 min.) lower or higher than (I21 )1; 
wherein steps (a) and any one of (b1) to (b3) are conducted at the same comonomer/ethylene gas molar ratio value Cx/C2; thereby substantially changing the melt storage modulus G' (G"=3,000 Pa) of the ethylene/alpha-olefin copolymer without using a different alpha-olefin in the Cx feed and without substantially changing its density.

2. 	(Original)   The method of claim 1 comprising steps (a) and (b1) and any one of limitations (i) to (iii): 
(i) wherein in step (b1) the reactor bed temperature RBT1 is increased or decreased to the reactor bed temperature RBT2 and wherein RBT2 is from 1° to 5° C. higher or lower, respectively than RBT1; 
(ii) wherein the second ethylene/alpha-olefin copolymer has a second melt storage modulus G' (G"=3,000 Pa) (MSM2) of from 500 to 5,000 Pascals (Pa), wherein MSM2 is substantially different than MSM1; 
and (iii) both (i) and (ii).

3.    (Original)   The method of claim 1 comprising steps (a) and (b2) and any one of limitations (i) to (iii): 
(i) wherein in step (b2) the H2/C2 gas molar ratio of the hydrogen and ethylene feeds is decreased or increased, respectively, from H2/C2-1 to a second H2/C2 gas molar ratio (H2/C2-2) and wherein H2/C2-2 is from 0.01 to 0.20 lower or higher, respectively, than H2/C2-1; 
(ii) wherein the second ethylene/alpha-olefin copolymer has a second melt storage modulus G' (G"=3,000 Pa) (MSM2) of from 500 to 5,000 Pascals (Pa), wherein MSM2 is substantially different than MSM1; and 
(iii) both (i) and (ii).

4.    (Original)  The method of claim 1 comprising steps (a) and (b3) and any one of limitations (i) to (iii): 
(i) wherein in step (b3) the flow index (I21 )1 of the first ethylene/alpha-olefin copolymer is increased or decreased to a second flow index (“(I21 )2”) of the second ethylene/alpha-olefin copolymer, wherein (I21 )1 is from 0.1 to 5 g/10 min. higher or lower, respectively, than (I21 )2; 
(ii) wherein the second ethylene/alpha-olefin copolymer has a second melt storage modulus G' (G"=3,000 Pa) (MSM2) of from 500 to 5,000 Pascals (Pa), wherein MSM2 is substantially different than MSM1; and 
(iii) both (i) and (ii).



5. 	A method of compensating a transitioning polymerization reaction making an ethylene/alpha-olefin copolymer with a same chromium-based catalyst system in a single gas-phase polymerization reactor operating at a first reactor bed temperature (RBT1), a first average polymer residence time (avgPRTI), and a first ethylene partial pressure (C2P1) and receiving an ethylene (C2) feed, a comonomer (Cx) feed, a hydrogen (H2) feed, and, optionally, an oxygen (O2) feed wherein the feeds are characterized by a first H2/C2 gas molar ratio (H2/C2-1), a comonomer/ethylene gas molar ratio (“Cx/C2”), and a first O2/C2 gas volume ratio (“[O2/C2]1”, vol/vol in ppmv); the method comprising: 
(a) making, in the reactor under first polymerization conditions comprising H2/C2-1, Cx/C2, [O2/C2]1, RBT1, and C2P1, a first ethylene/alpha-olefin copolymer having a first melt storage modulus G' (G"=3,000 Pa) value (MSM1) measured according to the Melt Storage Modulus Test Method, a first Composition Distribution Breadth Index value (CDBI1), a first density (pi), and a first flow index (“(l2l)1”); 
(b1) raising or lowering the reactor bed temperature in the gas-phase polymerization reactor from RBT1 to a second reactor bed temperature (RBT2), which is from 1° to 10° C. higher or lower than RBT1 and 
(c) decreasing or increasing, respectively, the H2/C2 gas molar ratio in such a way that the comonomer/ethylene gas molar ratio value Cx/C2 is unchanged, 
wherein steps (a) to (c) are done without changing the alpha-olefin of the Cx feed; thereby making at steady-state conditions after step (c) a second ethylene/alpha-olefin copolymer at a different reactor bed temperature (RBT2) than the first reactor bed temperature RBT1, 
a second melt storage modulus G' (G"=3,000 Pa) (MSM2) and second density value (ρ2), wherein MSM2 is substantially the same as MSM1 and ρ2 is substantially the same as ρ1.

6.    (Original) The method of claim 5 having any one of limitations (i) to (v): 
(i) wherein in step (b1) the reactor bed temperature RBT1 is increased to the reactor bed temperature RBT2 and wherein RBT2 is from 1 ° to 5° C. higher than RBT1; and wherein in step (c) the H2/C2 gas molar ratio of the hydrogen and ethylene feeds is decreased from H2/C2-1 to a second H2/C2 gas molar ratio (H2/C2-2) and wherein H2/C2-2 is from 0.01 to 0.20 lower than H2/C2-1; (ii) wherein melt storage modulus G' (G"=3,000 Pa) (MSM2) for the second ethylene/alpha-olefin copolymer is from 500 to 5,000 Pascals (Pa); 
(iii) both (i) and (ii); 
(iv) wherein in step (b1) the reactor bed temperature RBT1 is decreased to the reactor bed temperature RBT2 and wherein RBT2 is from 1° to 5° C. lower than RBT1; and wherein in step (c) the H2/C2 gas molar ratio of the hydrogen and ethylene feeds is increased from H2/C2-1 to a second H2/C2 gas molar ratio (H2/C2-2) and wherein H2/C2-2 is from 0.01 to 0.20 higher than H2/C2-1; and 
(v) both (ii) and (iv).

7.    (Currently amended)   The method of claim 1 wherein the Composition Distribution Breadth Index value (CDBI2) and density (ρ2) of the second ethylene/alpha-olefin copolymer is substantially unchanged from the Composition Distribution Breadth Index value (CDBI1) and density (ρ1) respectively, of the first ethylene/alpha-olefin copolymer.



Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 1 (line 7), claim 5 (line 7), the recitations “(“Cx/C2”)” and claim 1 (line 9), claim 5 (line 9), the recitations “Cx/C2” are considered indefinite. Are they the same or different?  Inconsistent use of terminology and labeling can causes confusion, making the claims unclear to understand the metes and bound of the claims.
9.	Claim 1 (line 8), claim 5 (line 8), the recitations ““[O2/C2]”” and claim 1 (line 10), claim 5 (line 9), the recitations “[O2/C2]” are considered indefinite. Are they the same or different? Inconsistent use of terminology and labeling can causes confusion, making the claims unclear to understand the metes and bound of the claims.
10.	Claim 4 (line 3), claim 5 (line 12), the recitation ““(I21)2”)” and claim 1 (line 5), the recitation “(I21)2” are considered indefinite. Are they the same or different? Inconsistent use of terminology and labeling can causes confusion, making the claims unclear to understand the metes and bound of the claims.

Allowable Subject Matter
11.	Claims 1-7 would be allowable if the objections and 112 rejections are overcome. 
12.	The following is an examiner’s statement of reasons for allowance:
As of the date of this office action, the examiner has not located or identified any reference that can be used singularly or in combination with another reference including the closest prior art of Amos et al. (US 2008/0097054 A1) to render the present invention anticipated or obvious to one of ordinary skill in the art. Although Amos et al. disclose ethylene polymerization conditions where, H2/C2 molar ratios, and polymerization (reactor) temperatures of the polymerization processes are adjusted between samples, and would result G’s that are substantially identical or different, while the density of the polymers can either be the same or different, there is inadequate teaching in Amos et al. to teach a process comprising a gas phase polymerization reactor having a reactor bed.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/           Primary Examiner, Art Unit 1762                                                                                                                                                                                             
William K. Cheung, Ph. D.
Primary Examiner
March 29, 2021